DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al (2002/0071109).
With respect to claim 1, Allen et al disclose: An optical system [ taught by figure 4 ] comprising at least one optical transmitter [ taught by laser 1 (202) ] to transmit an output optical signal carrying an electrical reference signal [ the output of laser 1 (202) is modulated by an electrical signal output from waveform generator (214) ]; and at least one optical receiver to receive a reflection of the output optical signal [ taught by receiver (106C) ], the at least one optical receiver including at least one local oscillator providing local oscillator light at a local oscillator frequency [ taught by laser 2 (402) ], a combiner for coupling the reflection of the output optical signal with the local oscillator light into a coupled optical signal [ taught by coherent detector (210) ], an optical-electrical converter for converting the coupled optical signal into a first electrical signal [ taught by the output signal line of the coherent detector (210) in that paragraph [0059] teaches changing of the carrier from optical to RF only – RF being and electrical signal ], a rectifier to rectify the first electrical signal to provide a first rectified electrical signal [ taught by the envelop detector (212) ]; and a signal processor to [ taught by processor (222); paragraph [0062 ].
Claim 2 is anticipated because the dechirper (216) operates on inputs from the waveform generator (214) and envelop detector (212).
 With respect to claim 6, Allen et al disclose: an electrical combiner to combine the rectified electrical signal with the reference signal and provide a rectified reference signal [ taught by dechirper (216) ]; an analog to digital converter to convert the rectified reference signal into a digital signal [ taught by A/D converter (220) ]; and a digital signal processor to process the digital signal [ taught by processer (222) ].
Claims 7 and 8 are taught by the waveform generator (214).
Claim 9 is taught by paragraphs [0062} and [0063].
Claim 10 is taught by the abstract.
Claim 11 is anticipated by the method of operation of the elements of Allen et al applied to claim 1.
Claim 13 is anticipated by the method of operation of the A/D converter (220).
Claim 15 is taught by the abstract.
Claim 16 is taught by paragraph [0070].
Claim 17 is met by the method of operation of the waveform generator (214).
Claim 18 is taught by paragraphs [0062] and [0063].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al in view of Leep et al (2007/0273863).
Paragraph [0063] teaches applying a chirp modulation to the laser transmitter (202).
Allen et al differs from claims 3 and 4 in that the chirp signal is applied to an intensity modulator (2040, rather than directly to a DFB laser source.
However, figure 1 of Leep et al teaches it was a known alternative practice to apply a signal from a chirp waveform generator (103) to a DFB laser source (12), thus rendering claims 3 and 4 obvious because they recite a known structure for accomplishing the same function.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al in view of Thorpe et al (20200011994).
Allen et al does not disclose a high pass filter.
However, figure 10 of Thorpe et al teaches that it is conventional signal processing practice to filter (1008) the electrical signal as output from an optical detector (1004) wherein the choice of a high pass depends on the frequency band – see paragraph [0101].
As a result, it would have been obvious to have used a high pass filter after the output of the coherent detector of Allan et al, when seeking to improve the signal to noise ratio.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al in view of Patterson et al (2019/0018114).
Claim 14 would have been obvious because paragraph [0038] of Patterson et al teaches it was known to amplify the electrical signals output from optical detectors in order to raise their power value for subsequent signal processing.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al in view of Hong (WO 2019035803).
Paragraph [0039] of Hong states “…Range rate, for example, may be calculated instantaneously (e.g., using Doppler frequency shift data) or over time (e.g., by measuring change in range over time)…”
As a result, claim 20 would have been obvious in that it recites a known method of determining velocity (range rate) from measured range data.
Claim 19 would have been obvious because time stamps would have been required to define a time interval to measure change of range over time.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645